Citation Nr: 1210592	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-47 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent for the service-connected gunshot wound to the left leg.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO) which continued a 20 percent evaluation for the service-connected gunshot wound to the left leg.  

In a subsequent July 2011 rating decision, the RO granted service connection for peroneal neuropathy of the left lower extremity as secondary to the Veteran's gunshot wound to the left leg and assigned a 20 percent evaluation effective February 3, 2010.  The Board notes that the Veteran did not appeal this decision; therefore, the issue of entitlement to an increased rating for peroneal neuropathy of the left lower extremity is not currently before the Board.  

The Veteran was scheduled for a December 2011 travel Board hearing; however, the Veteran withdrew his hearing request in November 2011. 


FINDINGS OF FACT

1. Medical evidence does not reflect severe residuals of an injury to Muscle Group XI or XII from a through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding, and scarring.

2.  The Veteran has a residual entry wound scar, 1.5 centimeters in diameter, in the left upper calf that was painful on examination.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for the service-connected gunshot wound to the left leg have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.56, 4.73, Diagnostic Code 5311 and 5312 (2011). 

2.  The criteria for a separate 10 percent evaluation for a residual scar, secondary to the service-connected gunshot wound to the left leg, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Code 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In an August 2008 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The August 2008 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA and private treatment records, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in September 2008 and June 2011.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, cumulatively, the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully address the relevant rating criteria; and contain a discussion of the effects of the Veteran's service-connected disability on the Veteran's occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether staged ratings are for consideration; however, the evidence of record does not establish distinct time periods where the Veteran's service-connected gunshot wound results in symptoms that would warrant different ratings.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

The Veteran's service-connected gunshot wound to the left leg is currently rated under Diagnostic Code 5312.  Diagnostic Codes 5310-5312 addresses muscle injuries to the foot and leg.  38 C.F.R. § 4.73 (2011).  

Diagnostic Code 5311 addresses injuries to muscle group XI.  Muscle group XI involves the posterior and lateral crural muscles, and muscles of the calf.  The function of this muscle group includes propulsion, plantar flexion of the foot, stabilization of the arch of the foot, flexion of the toes, and flexion of the knee, depending on the particular muscle affected.  

Diagnostic Code 5312 addresses injuries to muscle group XII.  Muscle group XI involves the anterior muscles of the leg.  The function of this muscle group includes dorsiflexion; extension of toes; and stabilization of arch.  

Under both Diagnostic Code 5311 and Diagnostic Code 5312, a slight disability warrants a noncompensable rating, a moderate disability warrants a 10 percent rating, a moderately severe disability warrants a 20 percent rating, and a severe disability warrants a 30 percent rating, the highest rating available under the diagnostic code.  Id.

Disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d) (2011).  Slight muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1) (2011).

Moderate muscle disability contemplates a through-and-through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in- service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe muscle disability contemplates a through-and-through or deep penetrating wound by a small high-velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more Muscle Groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability contemplates a through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to Muscle Groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electro diagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of Muscle Groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id. 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  38 C.F.R. § 4.56(c) (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  

The Board finds that a higher rating is not warranted under 38 C.F.R. § 4.73, Diagnostic Codes 5311 or 5312 for residuals of a gunshot wound to the left leg. 

Service connection was established in September 1972 rating decision.  The Veteran's February 1968 separation examination report shows that the Veteran sustained a gunshot wound to the left leg in service.  No chronic residuals were noted.  A July 1972 VA examination shows that the Veteran sustained a 22 caliber wound of the lateral aspect of the middle of the left leg.  He was hospitalized for 10 days.  The bullet tract was explored but the Veteran stated that the bullet was not found.  The Veteran reported symptoms of fatigue and swelling at the time of his VA examination.  His symptoms had been present for the past six months.  The Veteran reported that prior to that time, he was asymptomatic.  A physical examination of the lateral aspect of the left leg showed two one-centimeter round scars, one posterior and inferior and one anterior and superior, separated by a four-inch distance.  There was no foreign body palpable.  There was no tenderness or swelling.  X-rays revealed a bullet just lateral to the tibia, anterior in the soft tissue, 10 centimeters distal to the knee joint.  There were no osseous or articular abnormalities evident. 

A September 2008 VA authorized examination shows that the Veteran had a gunshot wound to the left calf in 1967.  The Veteran was initially hospitalized for a couple of weeks with no surgeries to repair the injury.  He reported that an Army doctor attempted to take out the bullet but decided that it would result in more damage.  The Veteran reported that he was returned to full duty after one month. The Veteran had flare-ups with walking, climbing stairs, and getting in and out of cars.  He reported that his injury sometimes resulted in pain in the toes of the left foot.  He reported muscle pain, limited activity due to muscle fatigue, and inability to move the joint normally.  The Veteran had a scar in the posterior upper calf.  Group XI muscle strength was found to be normal on examination.  The Veteran had a one-centimeter scar that was painful on examination.  There was no tissue loss or adherence to underlying tissue, and no indurations or inflexibility of the skin in the area of the scar.  There was no objective evidence of muscle herniation and there was no joint involvement.  The VA examiner noted that the Veteran did not attend his diagnostic examination.

In a December 2009 statement, the Veteran reported loss of strength in his left leg and difficulty with picking up his foot particularly with stairs.  The Veteran reported that he worked as a postal carrier with a 13-mile walking route.  He reported having three or four falls in the past three years due to his inability to raise his left foot high enough.  

Private treatment records dated from January 2010 to June 2010 show that the Veteran had a left leg peroneal nerve injury with resulting left leg weakness which appeared to be related to his in-service injury.  A January 2010 physical examination showed no deformity to the leg.  There were no palpable foreign bodies and no erythema.   The Veteran could fully extend at the left knee and ankle.  There was no pain through the arc of motion.  A June 2010 physical examination of the left leg showed general atrophy of the calf muscles.  The Veteran had weakness with dorsiflexion and strength was at 4/5.  There were no signs of infection around the gunshot wound.  There was mild numbness in the lateral leg.  There was no pain with Tinel's over the peroneal nerve proximally.  EMG testing indicated a chronic peroneal nerve injury on the left.  

A June 2011 VA examination shows that the Veteran was shot in the left calf with a 22 caliber bullet in 1967.  He received medical aid at an Army base in Germany.  The bullet tract was explored, but the bullet fragment was not removed.  The Veteran reported that he had no problems with the left leg when he left active duty and for the first several years, he was able to function very well.  He drove a truck in the early 1970s but had to stop driving a truck because he was not sure where his foot was touching the clutch pedal.  He worked for the post office for 29 years prior to retiring in early 2011.  The Veteran reported experiencing constant squeezing pain in the left calf as well as numbness and weakness of the left calf.  He reported that he had to pick the left foot up so that he did not trip on curbs or other objectives.  The Veteran did not use an assistive device for ambulation.  He fell on a few occasions.  He denied reduced range of motion in the joints in the lower extremity and denied flare-ups of pain.  He saw an orthopedic surgeon for the evaluation of his left lower extremity.  This evaluation included an x-ray, which showed a retained bullet fragment in the soft tissues of the left calf.  It was in the proximal one-third of the tibia and fibula junction.  An EMG showed bilateral peroneal nerve entrapment neuropathies.  On the left, it appeared to be chronic and moderately severe in nature, whereas on the right, it appeared to be in its incipient stages.  

A physical examination shows that there was a scar from an entry wound on the left calf laterally in the proximal one-third of the calf.  It measured 1.5 centimeters in diameter.  The scar was superficial and did not exhibit skin breakdown, inflammation, edema, or keloid formation.  It did not limit the function of the joints.  There was no adhesion or loss of tissue present.  There was no bone or joint damage.  Examination of the muscles of the left calf showed no evidence of atrophy and no fasciculation.  The circumference of the left calf was 36 centimeters as compared to 36 centimeters on the right at the area of largest circumference bilaterally.  There was no evidence of abnormalities on palpation such as loss of deep fascia or muscle substance.  The muscle contracted normally upon dorsiflexion and plantar flexion of the calf.  There was slight reduction in the strength of dorsiflexion of the left calf at 4+/5 as compared to 5/5 on the right.  Otherwise, testing of strength, endurance, and coordinated movements of the left calf were equal to that of the right.  The Veteran had normal gait and no assistive devices were recommended.  X-rays of the tibial fibula showed a bullet fragment, 10.6 centimeters distal to the knee in the intra osseous membrane between the tibia and fibula.  The Veteran was assessed with a status post gunshot wound to the left calf with a retained bullet fragment documented on x-rays.  The Veteran now presented with bilateral peroneal neuropathies, left greater than right.  This was found to be likely related to the retained bullet fragment.  The VA examiner stated that it was as likely as not that there was some mild weakness of the left calf related to his gunshot wound. 



The evidence does not contain objective findings that would establish that the Veteran's disability is severe based on clinical findings.  Specifically, there is no evidence through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding, and scarring.  See 38 C.F.R. § 4.56(d)(4).  Instead, post-service VA examination reflect a deep penetrating wound of short track from a single bullet without the explosive effect of a high velocity missile as described for a moderate muscle disability under 38 C.F.R. § 4.56(d)(2).  The Veteran has evidence of a retained bullet fragment in the leg muscle; however, there was no evidence of a shattering bone fracture or open comminuted fracture. There were no osseous or articular abnormalities evident on x-rays taken in 1972.  The record shows that the Veteran was hospitalized in service for 10 days to two weeks and was returned to duty after one month.  There was no indication of prolonged infection, or sloughing of soft parts, intramuscular binding, and scarring due to his in-service injury.  A June 2010 private examination noted no signs of infection around the gunshot wound.  

Residuals of a gunshot wound did not result in an inability to keep up with work requirements.  Evidence of record shows that the Veteran was employed as a postal carrier.  While the Veteran noted some difficulty with his walking route due to tripping and occasional falls because of his left leg and foot; the Veteran was able to maintain a 13-mile walking route and was employed with the post office for 29 years prior to his retirement in 2011.

Further, there was no objective evidence of ragged, depressed, and adherent scars indicating wide damage to muscle groups; and palpation did not show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  The muscles did not swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements did not indicate severe impairment of function when compared with the uninjured side.  See 38 C.F.R. § 4.56(d)(4).  The Veteran had a 1.5 centimeter scar in the left upper calf that was superficial.  The scar was not depressed or adherent, and did not indicate wide damage to muscle groups in the missile track.  There was no loss of deep fascia or muscle substance on palpation at the time of a June 2011 VA examination.  Medical evidence of record does reflect a loss of strength or endurance in the left calf; however, weakness and numbness in the left leg has been considered by the RO in the Veteran's separately rated peroneal neuropathy of the left lower extremity, secondary to his gunshot wound.  The Board notes, in that regard, that pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  The Board finds, additionally, that weakness in the left calf (measured at 4/5 during a September 2008 VA examination and 4+/5 during a June 2011 VA examination) is not shown to be severe when compared to the right side.  The June 2011 VA examiner assessed the Veteran with only mild weakness in the left calf.   

Finally, the Veteran is not shown to have signs of severe muscle disability as described under 38 C.F.R. § 4.56(d)(4).  In that regard, x-ray evidence revealed a single retained bullet fragment as opposed to multiple scattered foreign bodies, there was no adhesion of the Veteran's scar on physical examinations, there was no indication of diminished muscle excitability, and a June 2011 VA examination showed that muscle contraction was normal upon dorsiflexion or plantar flexion.  The Board notes that a June 2010 private examiner noted general atrophy of the calf muscles in the left leg; however, there was no atrophy at the time of a June 2011 VA examination.  The Veteran's left calf circumference was measured at 36 centimeters as compared to 36 centimeters on the right calf.  The Board finds that the perceived atrophy noted by a June 2010 private examiner is not indicative of a severe muscle disability where this atrophy was not of a measurable degree on a June 2011 VA examination. 

For the reasons discussed above, the Board finds that medical evidence does not reflect a severe injury as described under the 38 C.F.R. § 4.56 guidelines for the evaluation of muscle disabilities.  Therefore, an increased 30 percent evaluation is not warranted for residuals of a gunshot wound to the left leg under Diagnostic Codes 5311 or 5312.

The Board has considered whether separate or higher evaluations are available under other provisions of the diagnostic code.  As the Board has already noted, the Veteran is shown to have peroneal neuropathy of the left lower extremity secondary to his gunshot wound.  This has been separately rated as 20 percent disabling, and this assigned rating is not currently on appeal.

Physical examinations of record do not reflect limitation of motion in the left leg to warrant a rating under Diagnostic Code 5256, 5260, or 5261 and the Veteran is not shown to have nonunion or malunion of the tibia or fibula to warrant a rating under Diagnostic Code 5262.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260 -5262 (2011).  A September 2008 VA authorized examination shows that there was no objective evidence of joint involvement.  A January 2010 private orthopedic examination shows that the Veteran could fully extend at the left knee and ankle and there was no pain through the arc of motion.  A June 2011 VA examination noted no limitation in the function of the joints.  While functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness must be considered in evaluating disabilities of the musculoskeletal system; in the present case, the Veteran's functional loss due to pain, fatigability, incoordination and weakness have already been considered in his assigned ratings under Diagnostic Code 5312 and 8532.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Board has considered whether a separate disability rating is available for the Veteran's gunshot wound scar.  In that regard, scars that are superficial and painful on examination are assigned 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar as one not associated with underlying soft tissue damage.  Id. at Note (1).  A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even if amputation of the part would not warrant a compensable evaluation.  Id. at Note (2).  Parenthetically, the Board also notes that VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the Skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, the amendment is effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).

September 2008 and June 2011 examinations note that the Veteran had an entry wound scar in the upper left calf that was between 1 and 1.5 centimeters in diameter.  The September 2008 VA authorized examiner noted that there was pain in the scar on examination.  The Board finds that a separate 10 percent rating is warranted for a residual gunshot wound scar in the left leg under Diagnostic Code 7804 where the Veteran's scar is shown to be painful on examination.  

The Board finds that a separate or higher evaluation is not warranted under other provisions of the Diagnostic Code as they pertain to scars where medical evidence of record does not establish a scar that is deep, causing limited motion; scars covering an 144 square inches or greater; or scars that are unstable; and where the Veteran's scar is not shown to cause limitation of function.   See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7805 (2011). 

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms because this requires only personal knowledge as it comes to him through his senses.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of the disorder according to the appropriate diagnostic codes.  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  These symptoms have been considered by the Board in evaluating the Veteran's disability and the Board finds that the Veteran's reported symptomatology is consistent with his currently assigned ratings.  Although the Veteran has reported that he believes there is evidence of a severe muscle disability in his left leg; the Board finds that medical evidence does not reflect a severe injury as described under the 38 C.F.R. § 4.56 guidelines for the evaluation of muscle disabilities.  Competent evidence concerning the nature and extent of the Veteran's service-connected gunshot wound has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

With regard to total rating based on individual unemployability (TDIU), although the RO has not developed or adjudicated this issue, the Court held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The June 2011 VA examination report noted that the Veteran retired after working for the post office for 29 years and there is no indication in the record that he is unemployable due to the service-connected gunshot wound.  As such, the Board finds that TDIU has not be raised by the record and no further consideration of a TDIU is warranted. 

Extraschedular Consideration

Consideration has also been given regarding whether any of the schedular evaluations discussed above are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate and referral is not required.  Id. 

The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's service-connected gunshot wound is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the Veteran has not shown in this case is that the manifestations of his service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

C.  Conclusion

The preponderance of the evidence is against finding that residuals of a gunshot wound to the left leg warrants a higher rating evaluation.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

The evidence supports a separate 10 percent rating for a residual scar, secondary to a gunshot wound to the left leg, which was painful on examination.  


ORDER

An increased rating for residuals of a gunshot wound to the left leg, in excess of 20 percent, is denied.

A separate 10 percent rating, but no more, is granted for a residual scar, secondary to a gunshot wound to the left leg, subject to the law and regulations governing the payment of monetary benefits. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


